FILED
                           NOT FOR PUBLICATION                              JUN 03 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



IMELDA CONTRERAS GONZALES,                       No. 09-71043

             Petitioner,                         Agency No. A070-952-052

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

             Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted May 25, 2010 **
                              San Francisco, California

Before: CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Imelda Contreras Gonzales, a native and citizen of Guatemala, petitions pro

se for review of the decision of the Board of Immigration Appeals affirming the

immigration judge’s denial of her application for cancellation of removal relief

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
based on her failure to establish the requisite hardship to her United States citizen

children.

      Contreras Gonzales contends that the BIA erred in denying her cancellation

application because her United States citizen children will experience hardship if

she is removed to Guatemala. We lack jurisdiction to review the IJ’s discretionary

hardship determination. See Mendez-Castro v. Mukasey, 552 F.3d 975, 980 (9th

Cir. 2009); see also Romero-Torres v. Ashcroft, 327 F.3d 887, 891 (9th Cir. 2003).

      PETITION FOR REVIEW DISMISSED.




                                           2                                    09-71043